BENEDIOT, District Judge.
Under the decision of the supreme court in the case of The Catharine, 17 How. [58 U. S.] 170, the rule adopted by the commissioner of ascertaining the damage by a reference to the cost of repair, instead of the result of the sale of the vessel before repairs, was correct But from the cost of repairs should be deducted the value of anchors, sails, rigging, boat, &c., which were not injured or sold, and which are included in the amount reported; while, on the other hand, there should be added the sum of $300, that being the proved value of the time of the person engaged in superintending the repairs. Aside from these items, the report appears to me to be correct, under the rule given by the case of The Catharine, which is there laid down as a positive rule, without exception. As to interest, it would seem that it must be allowed upon oie value-of the cargo and freight